It is my honour to address the General Assembly again on behalf of His Excellency Mr. Salva Kiir Mayardit, President of the Republic of South Sudan, who could not be present today given his busy schedule back at home. Our President is engaged in consolidating and streamlining the peace implementation process, as the pre-transitional period is ending soon and a new Government of National Unity will be formed by 12 November.
I am honoured to be accompanied in my delegation by senior members of the political parties that are signatories to the Revitalized Agreement on the Resolution of the Conflict in the Republic of South Sudan. It is a demonstration of visionary leadership on the part of my President, who directed that they should be included in South Sudan’s delegation to the General Assembly. I believe such an astute decision deserves recognition, as it is through cooperation among the leaders of South Sudan that a peaceful South Sudan can be realized and emerge as a beacon of hope and peace. To this end, I urge the international community and States Members of the United Nations to support the effort to bring the non-signatories to the peace agreement on board.
The Government and the people of the Republic of South Sudan wish to convey to the Government and the people of Zimbabwe, and the African Union, our heartfelt condolences on the loss of the iconic pan-African leader, Mr. Robert Gabriel Mugabe. His revolutionary role and dedicated statesmanship, in the solidarity movement in particular, will live on as a highlight of his exceptional legacy.
I would like to congratulate Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session, and the Federal Republic of Nigeria on holding this position for the second time. The Republic of South Sudan affirms its commitment to playing its role in supporting the implementation of the agenda the President has set for this historic session. The theme he has selected for this session — “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” — strongly resonates not only in my country, but throughout the world at large.
Poverty remains endemic worldwide, and there are direct correlations between poverty, lack of education, unemployment and political instability. We are grateful for the commitments made by our development partners to reduce poverty in the Republic of South Sudan. More support is needed if we are to make an effective contribution towards achieving the Sustainable Development Goals. The Government of the Republic of South Sudan has initiated different programmes, policies and development initiatives to address and alleviate poverty.
On climate change, the Government of the Republic of South Sudan has updated its nationally determined contribution and will embark on a clean development trajectory by investing in clean energy, by producing 1,000 megawatts of power from hydro, solar, wind and geothermal energy sources and enhancing the resilience of its people by embarking on a smart-climate approach to agriculture. The Government of the Republic of South Sudan is also planning to take part in the Great Green Wall project that is being spearheaded by the African Union to halt the advancement of the Sahara desert southwards. In addition to this, we have taken many steps towards implementing a programme to plant 100 million trees over a period of five years, which translates to approximately 20 million trees every year.
I now wish to draw the attention of the Assembly and the African Union to the continued issue of Lake Chad drying up. An immediate solution is needed to resolve this problem. Getting more water into Lake Chad should be a priority for all of us. I firmly believe that, once there is more water in Lake Chad, the advancement of the Sahara Desert southwards will be significantly stemmed.
We firmly believe that, as Nelson Mandela stated, “education is the most powerful weapon we can use to change the world”. The Republic of South Sudan is using education to transform the lives of our children and youth. We are happy to announce that we are making progress in our national education policy, which addresses the issues of access, equity, gender parity and quality education, and we are intending to achieve Sustainable Development Goal 4 through these strategies. We have developed a new national curriculum, with school-based peace clubs as one of the key initiatives. We have trained 400 teachers as pedagogues in peace education and the prevention of violent extremism.
We wish to express our deep gratitude to our development partners, especially the United Kingdom Department for International Development, the European Union, the United States Agency for International Development, the Japan International Cooperation Agency, the China International Development Cooperation Agency, Norway, the Netherlands, the World Food Programme, UNICEF, UNESCO, the United Nations High Commissioner for Refugees, the Global Partnership for Education and the African Development Bank, among others, for their support for education in the Republic of South Sudan. Nevertheless, we still face many challenges and we need the support of the international community to enable us to continue expanding access to education to the millions of children who are still not in school.
On the peace-implementation process, I would like to highlight some of the successes that we have seen on the path to peace and stability. Last year, I stood here representing a country that many sceptics considered to be on the brink of deteriorating into violent conflict, doubting whether the peace agreement would hold or not (see A/73/PV.12). It is my distinct pleasure to inform the seventy-fourth session of the General Assembly that the Republic of South Sudan is heading towards lasting peace and stability. This is demonstrated by the ongoing implementation process of the Revitalized Peace Agreement and the willingness of all parties to work in Juba towards a permanent resolution of the conflict in the Republic of South Sudan.
I wish to inform the Assembly of a historic spiritual retreat for all South Sudanese leaders at the Vatican at the invitation of His Holiness Pope Francis. The Archbishop of Canterbury and the former Moderator of the General Assembly of the Church of Scotland were also in attendance. The retreat gave fresh impetus to the quest to restore peace and stability in the Republic of South Sudan.
The prayers did not stop in Rome; the leaders of the South Sudan Council of Churches and the South Sudan Islamic Council are leading the diverse faith groups in the healing and reconciliation process and are providing spiritual guidance as we implement the peace agreement. On 19 September, the Government of the Republic of South Sudan held a national day of prayer in the spirit of supporting this critical process of national healing and reconciliation. I wish to commend the role being played by spiritual leaders, in particular the Archbishop of the Catholic Church in Juba, Paulino Lukudu Loro; the Moderator of the South Sudan Presbyterian Church, the Right Reverend Peter Gai Lual Marrow; and Right Reverend Justin Badi Arama of the Episcopal Church of South Sudan. In addition, I also wish to commend the role of Sheikh Juma Saeed Ali, the Presidential Adviser on Islamic Affairs, as well as the leadership of the South Sudan Islamic Council and all religious and spiritual leaders within the Republic of South Sudan.
The successful face-to-face meeting, held in a friendly atmosphere between President Salva Kiir Mayardit and Mr. Riek Machar in Juba earlier this month, offered an opportunity to deliberate on critical pending issues to pave the way for the formation of the new Government of National Unity by 12 November. The engagement of the different stakeholders is critical to the success of the peace agreement in the Republic of South Sudan. The visit of Mr. Riek Machar and his delegation in Juba last month was a very important milestone and brought much-needed confidence to the leaders of the different political parties and the citizens of the Republic of South Sudan. This is a move in the right direction towards achieving lasting peace.
Since the signing of the Revitalized Peace Agreement, the overall security situation in the Republic of South Sudan is stable. The Government and the parties to the agreement have worked diligently within the various mechanisms set up under the National Pre-transitional Committee to implement the provisions of the Revitalized Peace Agreement. In this context, the Chief of the South Sudan People’s Defence Forces and the Deputy Chief of Staff of the Sudan People’s Liberation Army in Opposition are, together, leading and carrying out field visits to their respective forces to sensitize them about peace and prepare them for life in cantonments, which are now operational. Training centres have commenced their work as of 17 September, in accordance with the provisions of the Revitalized Peace Agreement.
In addition to the aforementioned peace initiatives, the national dialogue at various levels and grassroots, regional, national and people-to-people peace initiatives have made significant strides towards reconciliation and healing among the diverse communities in the Republic of South Sudan. The outcomes of the consultative dialogues held in the three regions of the Republic of South Sudan will soon be discussed at a national conference. It is our firm belief that the complementary three-track approach of the people-to-people peace initiatives, the national dialogue and the implementation of the peace agreement is the way to consolidate peace on the ground, ensure democracy and accountability and fight impunity in the Republic of South Sudan.
South Sudanese refugees in neighbouring countries and the internally displaced persons living in United Nations protection-of-civilians sites are voluntarily returning in large numbers to their respective States and homes. However, there is an urgent need to provide them with support mechanisms to ensure an easy transition and reintegration into their communities. This support includes transport for the returnees, the delivery of food to their respective areas, health care, clean water and educational services.
On humanitarian access, all indicators show that the humanitarian trend in the country has remarkably improved due to intensified collaboration between the Government, United Nations agencies and development partners. There are no longer delays in the delivery of humanitarian aid, as convoys are cleared instantly at the entry points.
Before I conclude, the Government and the citizens of the Republic of South Sudan would like to congratulate our brothers and sisters in the Republic of the Sudan for showing the patriotism and exemplary leadership needed to amicably resolve the political impasse that many feared would get out of hand. I would also like to take this opportunity to congratulate the new Prime Minister of the Republic of the Sudan, His Excellency Mr. Abdalla Hamdok, for winning the confidence of the Transitional Military Council and the Forces for Freedom and Change to lead the interim Government. For the success of the interim Government in the Sudan, we call for the lifting of all sanctions imposed against the Republic of the Sudan and the removal of the Republic from the list of countries supporting terrorism. We also call for the cancellation of all of the Sudan’s debts and the normalization of trade and economic relations.
I wish to take this opportunity to reiterate that we are one people in two independent countries, united through our historical, cultural and social ties. Accordingly, the Republic of South Sudan will always seek to maintain a very strong relationship with the Sudan. This reality led His Excellency Mr. Salva Kiir Mayardit, President of the Republic of South Sudan, to take it upon himself to facilitate peace talks between the Government of the Sudan and the Sudanese armed opposition groups. A road map to realize this effort was signed in Juba on 12 September. Further peace negotiations between the parties are scheduled to commence in Juba on 14 October for a final peace settlement.
We look forward to working with the new Government of the Republic of the Sudan in addressing the pending issues in the Comprehensive Peace Agreement signed in 2005. Chief among those issues are the demarcation of our common border and the settlement of the final status of Abyei. The Government of the Republic of South Sudan is gravely concerned about the security situation in Abyei. We applaud and appreciate Security Council resolutions 2445 (2018) and 2469 (2019). We have considered most of the Secretary-General’s recommendations for the reconfiguration of the United Nations Interim Security Force for Abyei (UNISFA) and for charting an exit strategy. We are still looking forward to the implementation of the provisions of the aforementioned resolutions, and especially urge the Secretary-General to accelerate the appointment of a civilian deputy head of mission for UNISFA. In this regard, we repeat our request to the African Union Peace and Security Council and the United Nations Security Council to finally endorse the African Union High-level Implementation Panel proposal of 21 September 2012 on Abyei. In seeking support and backing from the Security Council in this matter, we urge it to expedite its work towards determining the final status of Abyei.
In conclusion, the President of the Republic of South Sudan, His Excellency Mr. Salva Kiir Mayardit, is fully committed to the implementation of the signed Revitalized Peace Agreement. Together with the parties to the Revitalized Peace Agreement, the President is ready to form a new Government of National Unity on 12 November. The Transitional Government of National Unity will continue to consolidate peace, including preparations for the elections scheduled at the end of the transition period. We call upon the Assembly to extend its much-needed support to the new incoming Government.
